           Case 1:20-cv-07349-ALC Document 23 Filed 01/22/21 Page 1 of 2
                                                                        401 Park Avenue South
                                                                        New York, NY 10016
                                                                        (212) 571-2000

                                                                        535 Mission Street, 14th Fl.
                                                                        San Francisco, CA 94105
                                                                        (415) 262-0096
Finn Dusenbery
Direct: (212) 583-0030                                                  OTTINGERLAW.COM
finn@ottingerlaw.com

January 22, 2021

By ECF and Electronic Mail

Hon. Andrew L. Carter
U.S. District Judge
Southern District of New York
40 Foley Sq, Courtroom 1306
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

        Re:     Pagan v. C.I. Lobster Corp., et al.
                No. 20-cv-7349 (ALC)(SDA)

Dear Judge Carter:

       This office represents Plaintiff and the proposed class and collective in the above-
referenced matter and writes in response to Defendants’ letter requesting a pre-motion
conference in anticipation of Defendants’ motion to dismiss.

        Plaintiff has made sufficient allegations to make out wage and hour claims, including
minimum wage, overtime and spread of hours claims under the FLSA and NYLL. Specifically,
Plaintiff has alleged that: 1) Plaintiff was not paid minimum wage or overtime under the FLSA
or NYLL in that he was not paid for all hours worked; 2) Plaintiff was not paid minimum wage
or overtime under the NYLL in that Defendants were not entitled to take a $5 tip credit against
Plaintiff’s hourly rate because Defendants required Plaintiff to share tips with tip-ineligible
employees, namely, Defendant Richard Mandarino, who did not provide customer service and
had the power to hire and fire employees, and 3) Plaintiff did not receive an extra hour of pay for
a spread of hours premium when his workdays lasted longer than ten hours under the N.Y.
Hospitality Wage Order. See Fermin, 93 F. Supp.3d 19, 39 (E.D.N.Y. 2015) (“Thus, an
employer loses its entitlement to the tip credit when it requires tipped employees to share tips
with (1) employees who do not provide direct customer service or (2) managers.”) quoting
Shahriar v. Smith & Wollensky Restaurant Group, Inc., 659 F.3d 234, 240 (2d Cir. 2011); Yu G.
Ke, 595 F. Supp. 2d 240 (“To be eligible for the tip credit, however, the employer must first
notify the employees of the requirements of the law regarding minimum wages and of the
employer’s intention to take the tip credit, that is, to include tip income when calculating wages
actually paid for minimum-wage purposes.”); 12 NYCRR 146-1.6.

        Moreover, Plaintiff is not required to identify specific calendar days or particular weeks
when violations occurred and allegations respecting the hours that Plaintiff “generally” worked
are sufficient to make out wage and hour claims. See Dejesus v. HF Management Services, LLC,
726 F.3d 85, 90 (2d Cir. 2013) (the Second Circuit “has not required plaintiffs to keep careful
         Case 1:20-cv-07349-ALC Document 23 Filed 01/22/21 Page 2 of 2

1/22/21
Page 2 of 2

records and plead their hours with mathematical precision” and “it is employees’ memory and
experience that lead them to claim in federal court that they have been denied overtime…”;
Gayvoronskaya v. Americare, Inc., 2018 WL 4378162, at *4 (E.D.N.Y. 2018) (stating that
operative Amended Complaint contained sufficient factual detail of plaintiff’s hours worked for
overtime claim where it alleged that plaintiff “typically worked for roughly seventy-two (72)
hours per week in 2009 and 2010.”); Rothoff v. New York State Catholic Health Plan, Inc., 2020
WL 5763862, at *3 (E.D.N.Y. 2020) (“[t]hat the plaintiff alleges that she ‘regularly’ worked
these specific hours during this period does not mean the pleading is insufficient.”); Pichardo v.
Hoyt Transp. Corp., 2018 WL 2074160 at *7 n. 10 (E.D.N.Y. 2018) (denying motion to dismiss
overtime claims where plaintiff alleged “typically” working between 47 and 49 hours per week
and at least five hours of uncompensated work and stating, “[t]he reasonable inference – indeed
the only inference – is that there was at least one week in which plaintiff worked 40 hours in
addition to at least 5 hours of uncompensated work” and that it is “[not] fatal that there may be
some atypical workweeks in which plaintiff accrued no overtime.”).

        Defendants’ argument that the Court should decline to exercise supplemental jurisdiction
over all state law claims except for the minimum wage and overtime claims is completely
meritless. See Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 245 (2d Cir. 2011)
(finding no abuse of discretion in the District Court’s decision to exercise supplemental
jurisdiction over NYLL claims, including claims under § 196-d and spread of hours claims and
stating, “Because FLSA and NYLL claims usually revolve around the same set of facts, plaintiffs
frequently bring both types of claims together in a single action…”). Indeed, under 28 U.S.C. §
1367(a), the Court is required to exercise supplemental jurisdiction where state claims are “so
related” to federal claims that they “form part of the same case or controversy.” See 28 U.S.C. §
1367(a). Claims “form part of the same case or controversy” if they “derive from a common
nucleus of operative fact.” Shahriar, 659 F.3d at 245 quoting Briarpatch Ltd., L.P. v. Phoenix
Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004). Here, Plaintiff’s FLSA and NYLL claims,
including his claims for spread of hours compensation, illegally misappropriated tips, and wage
notice and statement claims all derive from a “common nucleus of operative facts” as they
involve Defendants’ compensation policies and practices. See Humphrey v. Rav Invesetigative &
Security Services Ltd., 169 F. Supp. 3d 489, 503 (S.D.N.Y. 2016) quoting Shahriar, 659 F.3d at
245.

        Notwithstanding the above, Plaintiff requests that, prior to Defendants making a motion
to dismiss, the Court allow Plaintiff to amend his complaint, which will allow Plaintiff to address
any supposed deficiencies, revise any allegations based on further information learned from
Plaintiff or while prosecuting this case, and dismiss or withdraw without prejudice the
discrimination claims brought under the New York City Human Rights Law, N.Y.C. Admin. L.
§§ 8-101 et seq.

       We thank the Court for its attention to this matter.

       Respectfully submitted,

       /s/ Finn Dusenbery
       Finn Dusenbery


                 535 Mission Street, 14th Floor | San Francisco, CA 94105 | www.ottingerlaw.com
